PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/015,968
Filing Date: 4 Feb 2016
Appellant(s): MARTINELL et al.



__________________
Ron J. Laby
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7 April 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground of rejection is applicable to the appealed claims.

Claims 1, 3-6, 8-11, 13-30, 34 and 36-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tissot et al (US 2007/0039075) in view of Martinell et al (2011, US 8,030,076), Calabotta et al (2013, US 8,362,317), Kumar et al (2004, Plant Physiol. 136:2843-2854), and Ruhlman et al (2010, Plant Physiol. 152:2088-2104).
The claims are drawn to a method of plastid transformation, where the starting material is an embryo explant from a dry seed with a mature embryo, including a dry stored explant, where callus is not formed prior to plastid transformation.  Dependent claims recite limitations that include the plant species, moisture content of the seed, the time of germination of the explant, the use of a selection agent, and the nature of the transgene transformed into the embryo.
Tissot et al teach plastid transformation of soybean.  The transformation vector comprised soybean plastid genome 16S rrn-TrnV and rps12/7 flanking regions (¶50); these allow incorporation of DNA located between these flanking regions to be integrated into the plastid genome by homologous recombination (¶50).  The vector also contained a DNA expression cassette comprising a tobacco Prn plastid promoter, a tobacco plastid 5’ rbcL UTR, the coding region from the aadA gene, and the tobacco plastid psbA 3’ terminator (¶51); the aadA gene product confers resistance to the selection agents streptomycin and spectinomycin (¶51).

Tissot et al do not teach plastid transformation using explants from soybean seed, where the explant does not form callus prior to transformation.
Martinell et al teach nuclear transformation of meristematic cells of explants from soybean seed.  The method does not involve production of callus or somatic embryos (column 2, lines 61-62).  The seed is soaked for about 2 hours in an aqueous solution and germination induced (column 3, lines 45-55; column 5, lines 48-54), the embryo is excised from the seed and the meristem exposed (column 3, lines 56-58; column 6, lines 1-8), the embryonic meristem is wounded by particle bombardment (column 3, line 59, to column 4, line 21; column 6, lines 9-15; example 4) prior to Agrobacterium-mediated transformation (column 4, lines 22-28; column 6, lines 15-22), and the explants are then exposed to the selection agent in a medium that contains a plant growth hormone (column 4, lines 29-38; column 6, lines 23-30); shoots are developed without production of callus (column 4, lines 39-53, column 6, lines 30-41), then rooted to produce whole plants (column 4, lines 54-63; column 6, lines 42-45).  Martinell et al 
Calabotta et al also teach nuclear transformation of meristem tissue of explants from soybean seed.  Calabotta et al found that while freshly harvested soybean seed has a moisture content of 9-14%, drying seeds to 3-7% moisture content is ideal for transformation (column 14, lines 18-44); the dry seed or explant may also have a moisture content of 3-25% or 4-16% (column 3, lines 9-29; column 6, lines 11-32).  The explant is not germinated prior to transformation (column 2, lines 48-51).  Dry explants can be rehydrated by pre-culturing for 0 to 24 hours in an aqueous solution that comprises sugars like glucose or sucrose (column 15, line 43, to column 16, line 13).  The explant can be prepared and stored from 1 hour to years (column 6, lines 41-48).
Calabotta et al teach wounding the hydrated explant prior to Agrobacterium-mediated transformation (column 16, lines 16-59).  Calabotta et al teach transformation of explants from dry stored soybean seeds with a moisture content of less than 8% (example 13); the explants were hydrated in an aqueous solution, the transformation construct had an expression cassette comprising an aadA gene, selection was with spectinomycin, shoots were developed, then rooted to produce whole plants (examples 13-16).
Calabotta et al teach selection on a medium that has glyphosate as a selection agent but that does not contain plant growth hormones (column 16, lines 38-43; column 24, lines 16-22; Table 12 - carbenicillin, ticarcillin and cefotaxine are antibiotics).  The medium used for 
Calabotta et al teach that their method may also be applied to canola and cotton (column 2, lines 51-53).  Transformation may be done by methods that include particle bombardment (column 3, lines 64-66; column 6, lines 52-56; column 10, lines 56-67; column 11, lines 31-35; claim 22).
Kumar et al teach that green tissue is not a required starting material for plastid transformation (pg 2851, left column, ¶2).  They demonstrated this by transforming the plastids of non-green carrot suspension cultures with a construct with an aadA selectable marker expressed from the Prn promoter (pg 2844, right column, ¶2, to pg 2845, right column, ¶1).  The construct also contained a construct composing a BADH coding region regulated by the Gene 10 ribosome binding site to facilitate expression in green and non-green tissues (paragraph spanning pg 2844-2845).  This construct allowed expression of the BADH coding region in non-green tissues of the full-grown transformed plant (paragraph spanning the columns on pg 2847).
Ruhlman et al (2010) teach a method of plastid transformation of lettuce where no callus is formed before or after the transformation step; shoots were initiated directly from transformed leaf explants in the correct media (pg 2089, right column, ¶2;  pg  2091, left column, ¶1;  pg 2097).  In the method lettuce leaves were bombarded with DNA-coated gold particles and transformed shoots formed from these on selection medium (pg 2101, right column, ¶2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the soybean plastid transformation taught by Tissot et al to use explants from soybean seed as the transformation material, as described in Martinell et al and Calabotta et al.  One of ordinary skill in the art would have been motivated to do so because 
Martinell et al teaches use of plant growth regulators in the selection medium (column 4, lines 29-38; column 6, lines 23-30), while Calabotta et al does not (column 16, lines 38-43; column 24, lines 16-22; column 33, line 59, to column 34, line 6; Tables 11-12).  Whether to use them in the selection medium is a design choice, as Martinell et al and Calabotta et al together showed that either works in transformation with their starting material.
There are a number of differences in the methods and starting material between the starting material and steps after transformation that Martinell et al and Calabotta et al used and what Tissot et al used.  However, one of ordinary skill in the art would have has a reasonable expectation of success for the following reasons:
The meristem tissue of explants from soybean seed that Martinell et al and Calabotta et al used have non-green plastids, while the soybean somatic embryos have green plastids.  However, Kumar et al teach that green tissue is not required for plastid transformation (pg 2851, left column, ¶2) and that the Prn promoter can drive expression in both green and non-green tissues (pg 2851, left column, ¶3).  Thus, one of ordinary skill in the art would understand that green plastids are not necessary for successful plastid transformation and would have a reasonable expectation that plastids of meristem tissue of explants from soybean seed could be transformed.
Tissot et al used soybean callus tissue (somatic embryos) as the starting material, while Martinell et al and Calabotta et al used explants.  However, Kumar et al teach plastid transformation of carrot suspension cultures (pg 2844, right column, ¶2, to pg 2845, right 
Tissot et al produced callus from the transformed soybean somatic embryos and regenerated plants from that (¶69), while Martinell et al and Calabotta et al developed shoots without production of callus.  However, Ruhlman et al (2010) performed plastid transformation of lettuce where no callus is formed after the transformation step; shoots were initiated directly from transformed leaf explants (pg 2089, right column, paragraph 2; pg 2091, left column, paragraph 1; pg 2097).  Thus, one of ordinary skill in the art would understand that callus production after transformation is not a necessary for plastid transformation and would have a reasonable expectation that plastids of meristem tissue of explants from soybean seed could be transformed and plants produced without callus steps.
Further Kumar et al teach that a major obstacle to chloroplast transformation has been the plant materials required for plant regeneration in different plant species (pg 2851, left column, ¶2).  As Martinell et al and Calabotta et al teach a soybean nuclear transformation method that is faster than others, produces germline transgenic plants, and saves time and materials (Martinell et al, column 2, lines 9-21), one of ordinary skill in the art would have been motivated to try adapting Martinell et al’s and Calabotta et al’s starting material in a method for plastid transformation.

Further, both Martinell et al and Calabotta et al teach that explants produced by their method are improved transformation starting materials over callus or somatic embryos used in the prior art (Martinell et al, column 2, lines 9-21 and 61-62; Calabotta et al, column 1, line 34, to column 2, line 34).  The advantages, which include storability, reduced contamination, and increased transformation frequency, would have given one of ordinary skill in the art additional motivation to try this starting material in plastid transformation of soybean.  Calabotta et al teach that the method works with spectinomycin selection (examples 13-14), the selection method Tissot et al used in plastid transformation (¶61-65);  this would also contribute to one of ordinary skill in the art having a reasonable expectation of success.
After particle bombardment of soybean mature embryos from dry seeds (i.e., Martinell et al’s and Calabotta et al’s starting material) with Tissot et al’s vector or one similar, one of ordinary skill in the art would have performed routine optimization of Martinell et al’s and Calabotta et al’s selection steps using spectinomycin selection and optimization of their procedure for developing shoots.
Calabotta et al teach the starting material may have a moisture content of 3-25% or 4-16% (column 3, lines 9-29; column 6, lines 11-32).  As freshly harvested soybean seed has a moisture content of 9-14% (column 14, lines 18-44), Calabotta et al teach using embryo explants from freshly harvested soybean seed and also teach using embryo explants from dried stored 
Martinell et al and Calabotta et al teach germinating the explant prior to transformation (Martinell et al, example 2; Calabotta et al, example 4), and Calabotta et al teach using explants that have not been pre-germinated (column 2, lines 48-51; claim 8), including where germination occurs after transformation (column 7, lines 16-23).  One of ordinary skill in the art would have tried each of these starting materials in the optimization of experimental parameters.  Explants that have not been pre-germinated are in metabolic stasis and have proplastids that are not photosynthetically active.
In all cases, it would be obvious to produce a plant from the transformed embryos and produce seeds from the plants.  One of ordinary skill in the art would have been motivated to do so because seeds are what farmers plant.  The resulting plant grown from the seed would have the phenotype conferred by the transgene insert, i.e., the insect resistance conferred by Cry1Ab (Calabotta et al, ¶101-111).  

(2) Response to Argument
The claims are obvious because a proper prima facie case for obviousness has been made
Appellant argues the rejection is improper because the results achieved by the invention were not predictable to one of skill in the art at the time of the invention, and in view of the cited references, without the teachings of the present Specification, citing MPEP 2142, the Examiner’s 
However, the rejection details what one of ordinary skill in the art before the effective filing date of the claimed invention (not at the time of the invention, as this is an AIA  case) knows and would do.  The rejection addresses potential concerns of one of ordinary skill in the art and shows how the prior art provides a reasonable expectation of success to one of ordinary skill in the art, as well as provides motivation to try this starting material for plastid transformation.  Appellant has provided not evidence for unpredictability;  unpredictability must be supported by evidence, not assertions.  Hindsight was not needed. 

Appellant argues various portions of disparate references are used as a “roadmap” and chosen to piece together teachings on each limitation of the claims in order to assert that a prima facie case for obviousness exist;  the rejection concedes that the various references contain differing teachings when comparing specific aspects of plant transformation and plant tissue culture and that there are a number of differences in methods and starting materials between Martinell, Calabotta, and Tissot (Brief pg 5).
However, there is nothing in any of the references that teach against the claimed invention.  All the references are in the plant transformation art, and the motivation was not obtained from the teachings in the specification.  It is noted that if the methods in Tissot were the same as or very similar to those in Martinell and Calabotta, it is possible that the rejection would be over a single reference.  The teachings of Ruhlman and Kumar close the gap between the starting materials of Martinell and Calabotta and those of Tissot.

Appellant argues that Ruhlman and Kumar are recognized as having different teachings for use of PGRs (auxins and cytokinins), whether to form callus or to regenerate plants;  this is 
However, neither Ruhlman nor Kumar teach that PGRs are required for plastid transformation, per se, as opposed to maintenance of their starting material.  Calabotta teaches that plant growth regulators are not necessary during the selection step when their transformation target, which has pre-formed meristem tissue, is used (column 16, lines 38-43; column 24, lines 16-22; column 33, line 59, to column 34, line 6; Tables 11-12).  When using Calabotta’s starting material one of ordinary skill in the art could choose to not use PGRs during selection;  its use or not is a design choice.  Thus, the combination of references makes obvious not using PGRs during selection.

Appellant argues a properly conducted obviousness inquiry requires considering the claimed invention “as a whole”;  focusing the inquiry on a particular aspect of the invention that differs from the prior art improperly disregards the “as a whole” statutory mandate;  as such a prima facie case for obviousness has not properly been made, citing MPEP §2141.02, Jones, Ruiz, Princeton, and Allergan (Brief pg 5-6).
However, Appellant has not pointed out what particular aspect of the invention that differs from the prior art that the rejection focuses on and how the invention as a whole was disregarded.  The rejection does focus on the obviousness of the invention as a whole.  Appellant has not explained how Jones, Ruiz, Princeton, and Allergan apply to the fact patterns of the instant case, as the Graham factors were used in the rejection and a motivation was provided.  

Appellant argues the rejection only briefly and cursorily responds with a boilerplate paragraph to their arguments that improper hindsight is evident, which directly contradicts the 
However, use of a form paragraph does not contradict MPEP 2142.  The underpinning and articulated reasoning to support the legal conclusion of obviousness is detailed in the rejection.  An abbreviated version of that is as follows:
One of ordinary skill in the art would have been motivated to use Martinell’s and Calabotta’s soybean seed explants as the starting material in Tissot’s plastid transformation method because these explants are improved transformation starting materials over callus or somatic embryos (Martinell et al, column 2, lines 9-21 and 61-62; Calabotta et al, column 1, line 34, to column 2, line 34) and have advantages that include speed, storability, reduced contamination, production of germline transgenic plants, and increased transformation frequency.  
One of ordinary skill in the art would have a reasonable expectation of success because the material is compatible with steps used in plastid transformation, including spectinomycin selection (Calabotta, examples 13-14) and particle bombardment (Calabotta, column 3, lines 64-66; column 6, lines 52-56; column 10, lines 56-67; column 11, lines 31-35; claim 22).  One of ordinary skill in the art would also have a reasonable expectation of success because elements of Tissot’s method are not required for successful plastid transformation, including green tissue as a starting material (Kumar, pg 2851, left column, ¶2) and production of callus tissue at any step (Ruhlman, pg 2089, right column, ¶2; pg 2091, left column, ¶1; pg 2097).   
When using seed explants as a transformation starting material, use of plant growth regulators in the selection medium is a design choice, because Martinell used them (column 4, lines 29-38; column 6, lines 23-30), while Calabotta did not (column 16, lines 38-43; column 24, 
Thus, given the advantages of seed explants as a starting material and the reasonable expectation of success, one of ordinary skill in the art would have been motivated to try Martinell’s and Calabotta’s starting material in Tissot’s method.

Appellant argues no proper prima facie case for the obviousness rejection has been made because Kumar has not in fact been properly understood or considered, for instance in view of the Ye Declaration at ¶8, which states “Tissot and Kumar only describe plastid transformation of callus cultures with actively dividing cells” (Brief pg 6).
However, neither Kumar nor Tissot teach that actively dividing cells are a required starting material for plastid transformation;  use of such cells does not mean that such cells are required.  None of the references cited in the rejection say that, and Appellant has not provided evidence otherwise.  Further, Calabotta showed that stored explants, which would not be actively dividing, are transformable (see examples 6 and 11).  Appellant has not showed Calabotta’s teachings are wrong.  ¶8 of the Ye Declaration argued the references individually.  Lastly, the rejection states that one of ordinary skill in the art would use Martinell’s and Calabotta’s starting material, not Kumar’s or Tissot’s.

Appellant argues that while Kumar is specifically utilized for teaching that non-green cells may be a successful target for plastid transformation, ¶8 of the Ye Declaration was addressed only with boilerplate language; Kumar’s non-green cells are actively dividing in tissue culture medium as the suspension cell culture is produced and transformed (Brief pg 6-7).
However, Appellant did not consider the references in combination.  They only addressed Kumar in isolation, ignoring the teachings of Calabotta and Martinell, who showed that use of per se requirement for transformation.  That actively dividing cells are not required makes sense because after transformation, the tissue is placed in selection medium that has components required for growth.  The tissue is not in stasis for long and is able to incorporate the transforming DNA into its genome (a process that requires active growth), and the transformed cells survive the selection conditions.  One of ordinary skill in the art would have a reasonable expectation that plastid transformation would work similarly to nuclear transformation in this respect, and, given its numerous advantages detailed in the rejection that it would be worth trying this transformation target for plastid transformation.

Appellant argues Kumar makes a point that strong expression from the Prn promoter being active for expression even in non-green cells is consistent with actively growing cells being discussed;  Appellants respectfully request that the Ye Declaration be fully considered (Brief pg 7).
However, once the transformed seed explants are placed on selection medium, their cells become actively growing.  Expression from the Prn promoter occurs during this selection phase, when the cells must be actively growing cells to express the selection marker.  The starting material does not have the transgene or the transgene’s Prn promoter prior to transformation.  Use of a promoter that becomes activated after transformation, during selection, does not mean that actively growing cells are required before transformation.  No promoter would be active in cells in stasis.
The Ye Declaration filed 27 December 2019 was addressed in the response mailed 3 February 2020.  The rejection it addressed, over Tissot in view of Kumar, Martinell, Calabotta, and Ruhlman 2007, was withdrawn in the 3 February 2020 rejection because of the Declaration’s showing that callus was produced in Ruhlman 2007.  Withdrawal of the rejection is evidence of 
Nonetheless, the Ye Declaration is addressed below as though it were made to the instant rejection:

The Declaration states that it was submitted because the work described by Tissot in view of Kumar, Martinell, Calabotta, and Ruhlman 2007 does not teach or suggest the claimed invention (Declaration, ¶6).
However, the rejection is over Tissot in view of Kumar, Martinell, Calabotta, and Ruhlman 2010.

The Declaration states that the cited documents either alone or in combination do not teach or suggest the use of a dry seed explant comprising a mature embryo for plastid transformation with a reasonable expectation of success, wherein no plant growth regulator (PGR) is present during selection after transformation;  the limitations of claim 1, including that the cells of the explant do not form a callus tissue prior to or after transformation, are not taught or suggested by the cited documents either alone or in combination (Declaration, ¶7).
However, Tissot in view of Kumar, Martinell, Calabotta, and Ruhlman 2010 make obvious the claimed rejection for the reasons detailed in the rejection.  Declarant has not explained why the claimed invention would not be obvious to one of skill in the art in light of the cited references.  Ruhlman 2010 show that production of callus from explants is not required for plastid transformation (discussed in detail below).


However, the 3 September 2019 rejection over Tissot in view of Kumar, Martinell, Calabotta, and Ruhlman 2007 was withdrawn in the 3 February 2020 rejection because of the Declaration’s showing that callus was produced in Ruhlman 2007;  a new rejection over Tissot in view of Kumar, Martinell, Calabotta, and Ruhlman 2010 was made in that action.  The action was made final because Ruhlman 2010 was first cited on the IDS filed 27 December 2019, following the practice of MPEP 609.04(b).
Appellant’s arguing the references individually ignores the teachings of the other references cited in the rejection.
With respect to Declarant’s statement that Tissot and Kumar used actively dividing cells, Martinell and Calabotta showed that this is not a per se requirement for transformation.  This makes sense because after transformation, the tissue is placed in selection media which has growth components, like sugars and salts.  The tissue is not quiescent for long and is able to incorporate the transforming DNA into its genome, which is a process that requires active growth.  One of ordinary skill in the art would have a reasonable expectation that plastid transformation would work similarly to nuclear transformation in this respect and that given its numerous advantages of this starting material, it would be worth trying it for plastid transformation.

With respect to Declarant’s statement that Tissot and Kumar utilize PGRs during selection of transformants, Ruhlman 2010 shows that callus culture is not required for plastid transformation either as a starting material or during the selection step (this is discussed in more detail below);  further, neither Tissot nor Kumar assert that it is a requirement for plastid transformation.  Although Tissot and Kumar transformed callus cultures, it was well known in the art that callus culture is not a necessary starting material for plastid transformation;  for example, the specification acknowledges that leaf explants are tissues used as starting material in plastid transformation (¶31), Ruhlman 2010 used leaf explants in lettuce plastid transformation (paragraph spanning pg 2090-2091), and Kumar discussed leaf explants as starting materials for plastid transformation several plant species (pg 2850, right column, ¶2). 
With respect to Declarant’s statement that Tissot and Kumar utilize PGRs for formation and regeneration of shoots, Declarant is arguing a limitation not in the claims.  The instant claims only require that the selection medium not have PGRs.  There is no such requirement for the regeneration medium.  Further, if such a limitation were in the claim, Calabotta’s regeneration medium did not have PGRs, making it obvious to try that in regeneration of plants from plastid transformed soybean seed explants.
In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).  None of the references cited in the rejection teach away from any part of the claimed invention, and together they make it obvious.

The Declarant states that he would/did not have a reasonable expectation of success at arriving at the presently claimed invention in view of the art as of the effective filing date of the application because the dry seed explant of the claimed invention comprises pre-formed meristematic tissue and can therefore regenerate without callus formation during selection in the absence of added PGRs, and further growth (Declaration, ¶9).
However, Declarant did not cite evidence or provide reasoning to support his assertion that he did not have reasonable expectation of success in view of the art as of the effective date of application.  For example, there is no explanation as to why the presence of meristematic tissue in the seed and its ability to regenerate without callus formation would lead him to think that his invention would not work, given Calabotta’s teaching that dry seed explants can be transformed and can be selected in the absence of added PGRs without callus formation (column 16, lines 38-43, column 24, lines 16-22, Table 12, claim 23).  
Declarant statement is particularly surprising because two of the instant inventors, Williams and Martinell, are also inventors on both Martinell and Calabotta.

The Declaration states that it was believed that callus formation was needed before and after transformation to sort out transformed plastids from hundreds of non-transformed plastids; 
However, it was not so believed.  First, it was not believed that callus formation was needed before transformation.  The specification acknowledges that leaves are tissues used as starting material in plastid transformation (¶31), Ruhlman 2010 used leaves as starting materials for plastid transformation of lettuce (paragraph spanning pg 2090-2091), and Kumar discussed leaves as starting materials for plastid transformation of several plant species (pg 2850, right column, ¶2);  leaves are not callus, but instead are explants.  Appellant has not cited any references that say that callus formation is required for plastid transformation, per se, as opposed to be required for regeneration of plants from certain starting materials, regardless of what genome was transformed or if transformation was attempted at all.  Kumar does not assert that it is a requirement for plastid transformation.  Kumar’s use of callus culture is not a statement that it is required for plastid transformation.  It cannot be, because leaves are a common starting material for plastid transformation (specification, ¶31).
Second, Ruhlman 2010 shows that callus culture is not required for plastid transformation either as a starting material, during the selection step, or after the selection step (discussed in more detail below).  

The Declaration states that Tissot states that during the selection phase, only the cells that have integrated the selection marker gene will survive in contact with the selection agent and form green calli (Declaration, ¶10).
However, Tissot did not make a statement that callus formation is required for plastid transformation.  Tissot needed the cells to form green calli simply because that was part of their 
Further, even if Tissot’s paragraph were such a statement, the Ruhlman 2010 teaching that callus culture is not required for plastid transformation and that shoots can be directly formed from plastid-transformed explants without callus formation would show it to be false.  

The Declaration states that Ruhlman 2007’s assertion that a transplastomic (lettuce) plant may be obtained without callus formation is inaccurate, or is an oversimplification, as shown by Kanamoto and Ruhlman 2010 (Declaration, ¶10).
However, the 3 September 2019 rejection over Tissot in view of Kumar, Martinell, Calabotta, and Ruhlman 2007 was withdrawn in the 3 February 2020 Offcie action because of the Declaration’s showing that callus was produced in Ruhlman 2007;  the current rejection is over Tissot in view of Kumar, Martinell, Calabotta, and Ruhlman 2010, and was first made in the in the 3 February 2020 Office action.  

The Declaration states that Ruhlman 2007 utilized Kanamoto’s LR medium, which contains 0.1 mg/1 BA and 0.1 mg/1 NAA, for regeneration of their lettuce leaf tissue;  Kanamoto teaches that callus tissue is formed during regeneration on such medium (Declaration, ¶11).
However, Ruhlman 2007 is no longer part of the rejection.  The rejection over Tissot in view of Kumar, Martinell, Calabotta, and Ruhlman 2007 was withdrawn specifically because the Declaration overcame it with this evidence.  A new rejection was made in the 3 February 2020 Office action.
Ruhlman 2010, which is part of that rejection, evaluated different lettuce cultivars and different concentrations of the PGRs BAP and NAA for organogenesis (i.e., shoot regeneration, which is the first step of regeneration into plants when not through a callus stage), found that i.e., without going through a callus phase (pg 2089, right column, ¶2;  pg 2101, left column, ¶3).  That ideal concentration is 1000-fold less NAA and 500-fold less BA than what Kanamoto’s LR medium used (pg 2089, right column, ¶2;  pg 2101, left column, ¶3).

The Declaration states that Ruhlman 2010 clarifies that lettuce callus actually formed on medium containing 0.1 mg/1 BA and 0.1 mg/1 NAA;  therefore, the assertion of Ruhlman 2007 is inaccurate, or is an over simplification based on an observation at a later time point during regeneration, when a shoot had noticeably elongated and the initial callus formation described by Kanamoto was not apparent (Declaration, ¶12).
However, Ruhlman 2010’s ideal concentrations of BA and NAA for induction of direct shoot regeneration without going through a callus phase are very different from the concentrations Kanamoto used.  Kanamoto used 0.1 mg/1 BA and 0.1 mg/1 NAA, while Ruhlman 2010’s ideal medium used 0.2 µg/1 BA and 0.2 µg/1 NAA (i.e., 1000-fold less NAA and 500-fold less BA).  Ruhlman 2010 specifically states that “Other combinations of PGRs induced callus formation and decreased shoot regeneration in all cultivars”, a specific teaching not to use those concentrations for direct shoot regeneration.  As the medium used by Ruhlman in their plastid transformation was the one that did not induce callus formation and did induce direct shoot regeneration, they showed that plastid transformation could be performed without going through a callus stage before or after the transformation step.  Their statement about the production homoplastomic transformations that “Most importantly, shoots were formed from the leaf explants without the formation of callus” (pg 2091, left column, ¶1) is correct.


However, the instant claims only require that the selection medium not have PGRs.  There is no such requirement for the regeneration medium.  Thus, Declarant is arguing a limitation not in the claims.  Further, if such a limitation were in the claim, Calabotta’s regeneration medium did not have PGRs, making it obvious to try that in regeneration of plants from plastid transformed soybean seed explants.

The Declaration states that the claimed method of plastid transformation comprises transforming an explant of a dry seed comprising a mature embryo, wherein the cells of the explant do not form a callus tissue prior to or after the transformation, and wherein PGRs are not utilized during selection; such an explant from a mature embryo contains pre-formed meristematic tissue and the present claims thus represent a distinct approach from that understood in the rejection to be suggested by Tissot, Kumar, Calabotta, and Ruhlman 2007 (Declaration, ¶14).
However, Ruhlman 2007 is no longer part of the rejection, and Martinell was part of the prior rejection and is part of the current rejection.  Further, Declarant does not explain why Calabotta’s teachings of selection without PGRs (column 16, lines 38-43; column 24, lines 16-22; column 33, line 59, to column 34, line 6; Tables 11-12) in combination with the teachings of the other references does not suggest the claimed invention.
Calabotta already shows that PGRs do not need to be present in the selection medium after transformation of soybean seed explants (column 16, lines 38-43; column 24, lines 16-22; 
Lastly, there is no teachings away from using meristematic tissue in Tissot, Kumar, Calabotta, Martinell, or Ruhlman 2010 or elsewhere in the prior art.

The Declaration states that use of a transformation target already containing meristematic tissue allows for more rapid regeneration without callus or meristem formation during selection, and PGRs are thus not required during selection, which can occur more rapidly than if meristem formation were needed (Declaration, ¶15).
However, Calabotta teaches that transformants produced from dry seed explants can regenerate without callus formation during selection in the absence of added PGRs and also teaches the advantages of their starting material, including their use being faster.  These dry seed explants have meristematic tissue.  Given the advantages of seed explants as a starting material and the reasonable expectation of success, both detailed above, one of ordinary skill in the art would have been motivated to try Martinell’s and Calabotta’s meristem tissue of explants from soybean seed in Tissot’s method of plastid transformation.

The Declaration states that use of cytokinin on preformed meristematic tissue would interfere with shoot growth, and would instead result in formation of non-regenerable callus tissue (Declaration, ¶15).
However, Calabotta teaches that dry seed explants, which have meristematic tissue, can regenerate without callus formation during selection in the absence of added PGRs.  Whether one or ordinary skill in the art tried Calabotta’s approach (with no PGRs in the selection medium) or Martinell’s (with PGRs in the selection medium) is a design choice.

The Declaration states that the claimed methods unexpectedly allow for plastid transformation of non-callus meristematic explants prepared from dry seeds, wherein the recited explant does not form a callus tissue prior to or after transformation, without PGRs needed during selection;  they thus unexpectedly allow for rapid regeneration of plastid transformed plants without using a step of callus growth, thereby also avoiding or reducing the chance for somatic mutation because of more rapid regeneration without callus formation (Declaration, ¶16).
However, no evidence of unexpected results have been provided.  Appellant has provided no evidence that PGRs were required for or thought to be required for plastid transformation, per se, as opposed being required for plant regeneration from certain starting materials, regardless of how or whether the tissue was transformed.  Appellant has provided no evidence that the art believed that plastids of meristematic tissue could not be transformed.  Appellant has provided no evidence that callus formation before plastid transformation was thought to be required, and cannot provide such evidence;  leaf explant transformation is routine in plastid transformation of plants like lettuce and tobacco.  Appellant has provided no evidence that callus formation after plastid transformation was thought to be required, as opposed being required for plant regeneration from certain starting materials, regardless of how or whether the tissue was transformed, and cannot provide such evidence;  Ruhlman 2010 shows it is not.  Appellant has provided no evidence of the failure of others.  There is no evidence of unexpected results.
“It is well settled that unexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice.” In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).


However, the only evidence provided in the Declaration was regarding Ruhlman 2007;  that was considered in full, and the rejection over Tissot in view of Kumar, Martinell, Calabotta, and Ruhlman 2007 was withdrawn and a new rejection over Tissot in view of Kumar, Martinell, Calabotta, and Ruhlman 2010 was made.  
The statement that Kumar used actively growing cells is a statement addressing the reference in isolation and is not evidence against the rejection.  Two other references in the rejection, Martinell and Calabotta, show that actively growing cells are not a requirement for a transformation target.  

Appellant argues that when a skilled worker contemplates whether green or non-green cells might be used for plastid transformation, chlorophyll content is not directly important, but the color of the cells is a proxy for plastid number, plastid development, plastid metabolic activity, and overall cell metabolic activity, e.g. whether cells are actively growing, each of which being understood to potentially impact transformability (Brief pg 7).
However, Appellant has provided no evidence that one of ordinary skill in the art would not expect cells that are not actively growing to not be transformable.  Certainly, Martinell and Calabotta show that they are transformable.  


However, one of ordinary skill in the art would want to try using Martinell’s and Calabotta’s explants as transformation targets in Tissot’s plastid transformation method, given the advantages of this starting material.  Use of this transformation target is faster than others, produces germline transgenic plants, reduces contamination, increases transformation frequency, and saves time and materials when used for nuclear transformation (Martinell, column 2, lines 9-21 and 61-62, column 6, lines 20-57;  Calabotta, column 1, line 34, to column 2, line 34), and one of ordinary skill in the art would have wanted to try it for plastid transition.  Both Kumar’s and Ruhlman’s teachings ease any concerns one of ordinary skill in the art might have, increasing the expectation of success.  The only thing left is to try seed explants as the transformation target in soybean plastid transformation.  
It is noted that only a reasonable expectation of success is required for determinations of obviousness, as taught in In re O’Farrell, 7 USPQ 2d 1673, 1681 (Fed. Cir. 1988).  

Appellant request that if the obviousness rejection is not reversed, prosecution should at least be reopened to address the deficiency in considering the Ye Declaration (Brief pg 8).
However, there is no deficiency in considering the Ye Declaration.  It is also noted that Appellant did not request reopening when the RCE was filed on 31 July 2020.


However, as stated in the rejection, Calabotta found that drying seeds to 3-7% moisture content is ideal for transformation (column 14, lines 18-44), but that the dry seed or explant may also have a moisture content of 3-25% or 4-16% (column 3, lines 9-29; column 6, lines 11-32).  These are all within the 3%-25% range for the dry seed moisture content recited in claim 3 and the 3%-20% range for the embryo moisture content recited in claim 10.  One of ordinary skill in the art would be motivated to dry the seeds used to produce the explants to 3-7% moisture content because Calabotta teaches this is ideal for transformation.  Thus, claims 3 and 10 are obvious and would not be allowable if rewritten in independent format.
Dry seeds are in metabolic stasis, as indicated in the instant specification (¶62).  Also, Calabotta showed that explants stored for two days at -20ºC successfully produced transformants (Table 4);  explants at -20ºC are in metabolic stasis.  One of ordinary skill in the art would be motivated to store the explants for convenience sake and when they used then would use explants in metabolic stasis.  Thus, claim 14 is obvious and would not be allowable if rewritten in independent format. 
Calabotta teaches that the dry explant can be prepared and stored from 1 hour to months or years (column 6, lines 41-48;  column 18, lines 18-22).  One of ordinary skill in the art would be 
Calabotta teaches drying the explant prior to transformation (see, for example, column 17, line 29, to column 18, line 24).  One of ordinary skill in the art would be motivated to use dried explants because dried explants are convenient for storage.  Thus, claim 29 is obvious and would not be allowable if rewritten in independent format.
Calabotta teaches that tissue that is transformed in their method is meristem, including when the transformation method is by particle bombardment (abstract, column 11, lines 1-36).    Thus, claim 38 is obvious and would not be allowable if rewritten in independent format.
The teachings of Kumar lead to an expectation of success, even when the limitations of these claims are present, as Kumar does not teach that actively dividing cells are required for transformation or otherwise teach against the claimed invention, and does teach that green cells are not required.  

The cited references provide an expectation of success.
Appellant argues the rejection combines Kumar and Ruhlman with other references, asserting that beneficial effects for eventual regeneration of plants with transformed plastids would be expected.  However this assertion is not supported and is mistaken (Brief pg 8).
However, Appellant’s focus on Kumar and Ruhlman ignores the teachings of the other references.

Appellant argues that the art provides no analogous expectation of similar properties such as in Dillon regarding at least the effects of a PGR such as cytokinin during selection onwards, on eventual regeneration of pre-formed meristematic tissue, versus formation of callus;  
However, first, the claims do not exclude use of PGRs during regeneration;  Appellant is arguing a limitation not in the claims.  Second, the arguments ignore the teachings of the other references in the rejection.  Martinell and Calabotta show that the pre-formed meristematic tissue in seed explants can be regenerated into plants, and Calabotta shows that PGRs are not needed for selection of transformed tissue.  Neither Ruhlman 2010 nor Kumar teach that callus formation or PGRs in selection media are per se required for plastid transformation.  All the cited art is in the same area, plant transformation, selection, and regeneration.

Appellant argues the present claims relate to use of a starting material containing (pre-formed) meristematic tissue, without a callus induction step and without the presence of PGR in selection medium following transformation;  the starting material may also have low moisture content and/or may be metabolically quiescent (Brief pg 9).
However, the cited references in combination make obvious the claimed invention.  Martinell and Calabotta teach this transformation target, and it would be obvious to one of ordinary skill in the art to try this is Tissot’s soybean plastid transformation method, adapting the method to make use of the advantages of this transformation target.  The teachings of Ruhlman and Kumar provide an expectation of success by closing the gap, as it were, between Tissot’s transformation target and Martinell’s and Calabotta’s.  Calabotta teaches not using PGRs in the selection medium following transformation, as well as the claimed low moisture contents.   Martinell’s and Calabotta’s transformation target is metabolically quiescent.

Appellant argues Ruhlman used leaf tissue for transformation, only subsequently forming a meristem for growth of a shoot in the presence of PGR, and Kumar used a cell suspension 
However, the claims do not exclude use of PGRs during regeneration;  Appellant is arguing a limitation not in the claims.  Further, that neither Ruhlman nor Kumar transformed meristematic tissue is not a teaching away from using that tissue, and neither is Ruhlman 2010’s use of PGRs.  The rejection does not say one of ordinary skill in the would use Ruhlman’s or Kumar’s starting material;  it says one of ordinary skill in the would use Martinell’s and Calabotta’s.  Appellant is arguing the references separately.

Appellant argues the Ye Declaration notes that (i) Kumar and Tissot only describe plastid transformation of actively dividing cells; and (ii) cytokinin would interfere with regeneration (shoot formation), instead resulting in callus formation (Brief pg 9) .
However, Appellant’s arguing the Kumar and Tissot individually ignores the teachings of Martinell and Calabotta, who show that seed explants, which are not actively growing, can be successfully transformed.  Additionally, the claims do not exclude use of cytokinin or other PGRs during regeneration;  Appellant is arguing a limitation not in the claims.

Appellant argues that Ruhlman is mischaracterized or misunderstood. Ruhlman simply does not teach that no callus is formed before or after the transformation step;  Ruhlman describes that several media were tested for their ability to allow for “direct shoot regeneration” of lettuce but direct regeneration was not occurring.  Ruhlman utilized a medium containing 0.1µg/mL NAA and 0.1 µg/mL BAP that “induced callus formation”, the same absolute amounts and relative ratio of the cytokinin and auxin used in Kanamoto and thus is consistent with 
However, Appellant has misinterpreted Ruhlman 2010 and taken their statements out of context.  Ruhlman 2010 does not say that a medium containing 0.1µg/mL NAA and 0.1 µg/mL BAP induced callus formation.  Ruhlman 2010 says “Maximal direct shoot initiation was observed from the leaf explants cultured in medium supplemented with 0.1 µg/mL NAA and 0.2 µg/mL BAP.  Other combinations of PGRs induced callus formation and decreased shoot regeneration in all cultivars.” (emphasis added).  
Ruhlman 2010 found an ideal concentration of each to induce direct shoot regeneration has 1000-fold less NAA and 500-fold less BA than in Kanamoto’s LR medium used (pg 2089, right column, ¶2;  pg 2101, left column, ¶30).  It is noted that Kanamoto’s LR medium used 0.1 mg/1 BA and 0.1 mg/1 NAA, not the concentrations Appellant cited above.  
Further, Ruhlman 2010 says that “shoots were formed from the [transformed] leaf explants without the formation of callus” (pg 2091, left column, ¶1) and says (pg 2096, right column, ¶3):
We report here a rapid and reproducible method of chloroplast transformation in lettuce. A plant system having direct shoot regeneration (without forming callus), a species-specific vector with endogenous regulatory elements, optimized DNA delivery, age of the explants, and culture conditions were crucial in the optimization of lettuce chloroplast transformation.

Ruhlman 2010 also says “The lettuce chloroplast transformation system reported here is established through direct organogenesis and therefore is more rapid than the indirect organogenesis established through callus reported previously” (pg 2097, right column).  This 

Appellant argues given the clear differences between starting materials for transformation, presence of meristematic tissue, presence of PGR and when, effects of PGR on differentiated tissue (meristems) or non-differentiated tissue (callus cell suspension), the cited references would not simply have been assumed to have similar or predictable properties or effects with respect to alleged advantages for methods of plastid transformation;  a skilled worker would therefore not simply combine the Kumar and Ruhlman references with an expectation of success, and the Examiner does this with improper hindsight as discussed above, by disregarding certain teachings and results while emphasizing other (Brief pg 10).
However, the rejection is over Tissot, Martinell, Calabotta, Kumar and Ruhlman, not just Kumar and Ruhlman.  Further, Appellant has not pointed to where any of the references teach away from the claimed invention;  Appellant is reminded that a reference’s use of different starting materials or method steps is not a teaching away from other starting materials or method steps.  

Appellant argues as discussed above, explants derived from dry seeds are not actively growing at the time of transformation and the teachings of Kumar and other cited references do not lead to an expectation of success when tissues or cells of explant being transformed are dry or not metabolically active (Brief pg 10).
However, Martinell and Calabotta show that explants derived from dry seeds can be transformed;  active growth is not a prerequisite for successful transformation.  Given the advantages of this transformation target, one of ordinary skill in the art would have wanted to try it for plastid transformation and would have done so with a reasonable expectation of success.   

Appellant argues that in order to support an obviousness rejection there must have been a reasonable expectation of success at the time the invention was made;  here, the evidence shows that, at the time of the invention, those of ordinary skill in the art would not have had a predictable expectation of success in obtaining plastid transformed differentiated plants from their given starting materials (Brief pg 10-11).
However, Appellants has not pointed to or provided any evidence suggesting that one of ordinary skill in the art would not have had a reasonable expectation of success.

The rejection did not use improper hindsight
Appellant argues that the rejection relies upon impermissible hindsight in modifying the cited references to formulate the rejection. Numerous parameters exist in plant tissue culture such as starting material for transformation, strategy for regeneration via callus formation and somatic embryogenesis, or organogenesis, and conditions for selection and regeneration, and the Examiner improperly uses the claims and Specification as a roadmap to piece together the claimed invention from among sometimes disparate teachings of the prior art (Brief pg 11).
However, Appellant fails to point out any disparate teachings of the prior art. 

Appellant argues the Final Action conclusorily states that to the extent that a judgement of obviousness is in a sense necessarily a reconstruction, it is nonetheless proper as long as it does not include knowledge gleaned from Appellants’ disclosure, citing in re McLaughlin, but such a statement does not properly support the rejection, instead betraying impermissible hindsight (Brief pg 11).
However, the examiner has to know what the claimed invention is to write the rejection and not write a rejection directed to, for example, a chair or a transformed sheep or a plastid McLaughlin before the one quoted says:  “It should be too well settled now to require citation or discussion that the test for combining references is not what the individual references themselves suggest but rather what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.”  In the instant case, the combination of disclosures taken as a whole suggest the claimed invention to one of ordinary skill in the art, as detailed in the rejection.  
Further, Appellant fails to point to any part of the rejection where impermissible hindsight was used, and instead merely alleges it without support.

Appellant argues the final rejection characterizes the tissue of Tissot as “soybean callus tissue (somatic embryos)”.  Tissot’s somatic embryos of are not callus tissue;  although derived from callus tissue, which is not differentiated, the resulting somatic embryos are well known to consist of differentiated tissue and as such are not callus. This makes clear a mistaken understanding by the Examiner of both terminology and plant cell differentiation and tissue development (Brief pg 11-12).
However, since somatic embryos are derived from callus, Tissot’s transformation target formed callus prior to transformation.  In the rejection Tissot’s starting material is substituted with that of Martinell and Calabotta.  Martinell’s and Calabotta’s starting material does not formed callus prior to or after transformation and thus meets that limitation of the claims.  Appellant fails to explain how referring to somatic embryos as callus tissue affects the rejection as a whole.

Appellant argues the cited art gives no suggestion or indication that the recited plant tissue culture steps would be advantageous for assessing transformability, let alone that they would be 
However, it is not clear what Appellant means by “advantageous for assessing transformability”.  Such a concept does not appear in the specification and it is not clear how the claimed invention does this advantageously, what the advantages of the instant invention would have for assessing transformability over the prior art, and if they would be unexpected. 

Appellant argues even as the rejection asserts that these references teach a skilled worker to generally apply or modify methods of plant tissue culture, understanding that such application advantageously allows for assessing transformability clearly represents impermissible hindsight reconstruction (Brief pg 12).
However, it is not clear what Appellant means by “advantageously allows for assessing transformability”.  It is noted, however, that Martinell teaches that increased transformation frequency is one of the advantages of their starting material “The transformation frequencies ("TFs") obtained using the methods and compositions described herein have not been achievable in the prior art” (column 6, lines 20-26).  Thus, if increased transformation frequency is what Appellant means by “advantageous for assessing transformability”, then such a property of the claimed invention is not surprising.   

Appellant quotes part of In re Kubin, “‘obvious to try’ is erroneously equated with obviousness under §103” and “where a defendant merely throws metaphorical darts at a board filled with combinatorial prior art possibilities, courts should not succumb to hindsight claims of obviousness”;  the rejection relies upon precisely the type of rationale prohibited in In re Kubin (Brief pg 12).


Appellant argues the rejection’s assertions represent just the hindsight reasoning cautioned against in In re Kubin, since the cited art gives no indication as to which tissue culture parameters would be chosen and used, or optimized, from amongst a nearly endless different number of combinations in order to achieve an effective method for assessing transformability without callus production (Brief pg 12-13).
However, all of the claimed tissue culture parameters are taught in the cited art.  For example, Calabotta teaches a lack of PGRs in the selection medium.  The rejection does not say one of ordinary skill in the art would chose, use, or optimize from amongst a nearly endless different number of combinations.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Anne Kubelik/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        


Conferees:
/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662


/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.